Order entered August 1, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00799-CV

                        IN RE MITCHELL KAZU ASTALOS, Relator

                  Original Proceeding from the 380th Judicial District Court
                                    Collin County, Texas
                             Trial Court Cause No. 380-52696-06

                                              ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition. We ORDER

relator to bear the costs of this original proceeding.


                                                         /s/   MICHAEL J. O'NEILL
                                                               JUSTICE